                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  UNITED STATES OF AMERICA,                         )
                                                    )
                         Plaintiff,                 )
                                                    )
  v.                                                )                   No. 3:20-CR-28-TAV-HBG
                                                    )
  JOSE CRUZ LANDEROZ-TOVAR,                         )
                                                    )
                         Defendant.                 )



                                  MEMORANDUM AND ORDER

                 All pretrial motions in this case have been referred to the undersigned pursuant to

  28 U.S.C. § 636(b) for disposition or report and recommendation regarding disposition by the

  District Judge, as may be appropriate. This case is before the Court on two pro se letters by

  Defendant Jose Cruz Landeroz-Tovar, requesting the substitution of appointed counsel [Docs. 93

  & 95]. On December 23, 2020, the undersigned substituted and appointed Attorney Christopher

  J. Oldham to represent Defendant Landeroz-Tovar [Doc. 75]. In his letter of March 5, 2021, the

  Defendant asks the Court to appoint new counsel, because he and Mr. Oldham disagree on issues

  relating to his case [Doc. 93]. In a typed letter received on March 9, 2021, the Defendant states

  that he cannot communicate with Mr. Oldham and that he does not trust Mr. Oldham [Doc. 95].

  The parties appeared by video conference for a motion hearing on the Defendant’s pro se letters

  on March 18, 2021. Assistant United States Attorney Kevin Quencer appeared on behalf of the

  Government. Attorney Oldham appeared, along with Defendant Landeroz-Tovar. The Defendant

  appeared by video from the jail and participated with the aid of an interpreter.




Case 3:20-cr-00028-KAC-HBG Document 101 Filed 03/19/21 Page 1 of 3 PageID #: 336
                  The Court appointed Mr. Moffatt and Federal Defender Services of Eastern

  Tennessee (FDS) to represent the Defendant at his initial appearance on March 10, 2020. On

  December 23, 2021, the Court found good cause to substitute Mr. Oldham, based upon an

  irreparable breach of trust and breakdown of communication in the relationship between the

  Defendant and the Federal Defenders. The Court encouraged the Defendant to work with Mr.

  Oldham throughout the remainder of his case.

                  At the March 18 hearing, the Court conducted a sealed, ex parte hearing with the

  Defendant and Mr. Oldham to learn the extent and nature of any problems in the attorney-client

  relationship.   Following that sealed portion of the hearing, AUSA Quencer stated that the

  Government takes no position on the Defendant’s motions for substitution of counsel. AUSA

  Quencer informed the Court that while the Government has disclosed all discovery in its

  possession, the discovery in this case is ongoing, because twelve different law enforcement

  agencies in different jurisdictions are involved in the investigation of this case. AUSA Quencer

  agreed it is consistent with this situation that Mr. Oldham is still getting some discovery.

                  A defendant seeking to substitute counsel must show good cause, such as an actual

  conflict of interest or an irreparable breakdown in the attorney-client relationship. Wilson v.

  Mintzes, 761 F.2d 275, 280 (6th Cir. 1985) (requiring good cause for the substitution of counsel);

  see also United States v. Iles, 906 F.2d 1122, 1130 n.8 (6th Cir. 1990) (observing that the court

  must determine “whether the conflict between the attorney and client was so great that it resulted

  in a total lack of communication preventing an adequate defense”). Based on the information

  gained in the ex parte portion of the hearing, the Court finds that substitution of counsel for

  Defendant Landeroz-Tovar is not warranted.            The Court finds no problems with the

  communication between the Defendant and Mr. Oldham and finds that Mr. Oldham is working



                                                   2

Case 3:20-cr-00028-KAC-HBG Document 101 Filed 03/19/21 Page 2 of 3 PageID #: 337
  diligently on the Defendant’s behalf, to include filing a Motion to Suppress Statement of the

  Defendant [Doc. 91], and is preparing this case for trial. The Court also finds that Mr. Oldham

  has been sharing the discovery with the Defendant as he receives it and that the ongoing nature of

  the discovery in this case is a matter out of Mr. Oldham’s control. Accordingly, the Court finds

  no basis for the substitution of counsel, and the Defendant’s pro se requests for substitution [Docs.

  93 & 95] are DENIED. Mr. Oldham remains Defendant Landeroz-Tovar’s counsel of record, and

  the Defendant is again encouraged to work with counsel throughout the remainder of this case.

                 The Court discussed potential dates for scheduling an evidentiary hearing on the

  Motion to Suppress Statements of the Defendant [Doc. 91]. AUSA Quencer will confer with the

  Government’s out-of-town witness, and then counsel for both parties will contact Chambers to

  schedule the evidentiary hearing.

                 IT IS SO ORDERED.
                                                ENTER:



                                                United States Magistrate Judge




                                                   3

Case 3:20-cr-00028-KAC-HBG Document 101 Filed 03/19/21 Page 3 of 3 PageID #: 338
